Martin, P. J.
The respondent was admitted to practice as an attorney and counselor at law in the State of New York on April 5, 1926, at a term of the Appellate Division of the Supreme Court, First Department.
Charges of professional misconduct against him having been referred to an official referee for hearing, the latter has duly reported • the respondent to have been guilty of the conversion of the sum' of $420.50 collected by him as ancillary executor of the estate of Francis Tiller, deceased. The respondent failed to file an answer, but attended at the hearings and admitted the conversion of said amount. He testified that he was sick and disabled and used the money to prevent the foreclosure of a mortgage upon his home and to protect his family. The referee, in his report, finding the charges against the respondent to have been sustained, submits to the consideration of this court the state of respondent’s health brought about by his service in the World war.
This case presents a very distressing situation. For obvious reasons, however, disciplinary action cannot be withheld because of physical disabilities of an attorney or his financial needs. In order to be of any effect, the rule must be inflexible that no such considerations will be permitted to affect the discipline to be imposed because of the conversion by an attorney of his client’s moneys. The mitigating circumstances here present, together with the fact *49that this is a first offense on the part of the respondent, have convinced this court that the respondent should be suspended from practice for a period of one year, with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Merrell, O’Malley, Townley and Untermyer, JJ., concur.
Respondent suspended for one year.